DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
 	Claims 60-76 are pending in the application.
Allowable Subject Matter
 	Claims 60-76 are considered allowable over the prior art, subject to the Obviousness Type Double Patenting rejection presented below.
	The following is an examiner’s statement of reasons for allowable subject matter:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Andresen (WO 2009/002260 A1); and Biggie (US 2008/0271804 A1).   	Andresen and/or Biggie teaches a delivery-and-fluid-storage bridge, and method of using and making, the bridge adapted to receive, and store liquids and comprising:  
 	 	a delivery manifold extending along a length of the delivery-and-fluid- storage bridge for delivering reduced pressure through the delivery-and-fluid- storage bridge, the delivery manifold comprising a first material and being positioned proximate the reduced pressure source;  	 	a first encapsulating layer; and a second encapsulating layer [as an encapsulating pouch] having an inner surface at least partially enclosing or encapsulating the delivery manifold and the absorbent layer;  		a first aperture proximate a first longitudinal end of the delivery and fluid storage bridge, for fluidly coupling reduced pressure to the delivery manifold; and
 	 	a second aperture proximate a second longitudinal end of the delivery and fluid storage bridge.

	However, as to independent claim 60, Andresen and/or Biggie fails to teach or fairly suggest that the delivery and storage bridge provides the combination of:
	 	(i) a first manifold having an outer surface an interior portion extending along a length of the delivery-and-fluid-storage bridge;
 	 	(ii) a second manifold having an outer surface and interior portion;
 	 	(iii) an encapsulating pouch having an inner surface enclosing the first manifold and the second manifold; and
 	 	(iv) a longitudinal sheet disposed within the encapsulating pouch between the first manifold and the second manifold.

 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Andresen and/or Biggie, and one of skill would have not been motivated to, provide the above combinations for independent claim 60.  While Andresen and/or Biggie teaches the combination of a delivery manifold, absorptive layer, and first and second apertures, Andresen and/or Biggies fail to teach or suggest providing: 1st and 2nd manifolds with separate or separated inner and outer surfaces; separate and separated manifold and conduit; two or more manifolds; an encapsulating pouch having an inner surface enclosing one or more manifolds; and/or a longitudinal sheet disposed within the encapsulating pouch.  It would not have been obvious to modify the teachings of Andresen and/or Biggie to provide one or more of these limitations in combination, where Andresen and/or Biggie fail to teach or suggest these limitations.  

		Non Statutory Obviousness Type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 60-76 are rejected on the ground of nonstatutory double patenting over claims 3, 5-7, 10, 12, 21, 27, 29, 33, 38-43, 54, and 63-66 of US Patent No. 10,279,088 B2 (‘088).  
	As to Claims 60-76, claims 3, 5-7, 10, 12, 21, 27, 29, 33, 38-43, 54, and 63-66 of ‘088 teach or suggest the claimed delivery and fluid storage bridge, as follows:
Claim
60
61
62
63
64
65
66
67-70
71
72
73
74
75
76
‘088
63,65
63
64
65
66
54
3,5,10,27,29,33
12 13 14 15
16 38
4
17 39
6 18 40
7 19 41
20 42 
21 43

 	The differences between present claims and the claims of ‘088 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘088 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘088 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘088 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

	Claims 60 and 65-74 are rejected on the ground of nonstatutory double patenting over claims 1, 3, 4, 6, 9-12, 16, 18, 22, 24, 27, 28, 31, 38, 41, and 44 of US Patent No. 8,814,842 B2 (‘842).  
	As to Claims 60 and 65-74, claims 1, 3, 4, 6, 9-12, 16, 18, 22, 24, 27, 28, 31, 38, 41, and 44 of ‘842 teach or suggest the claimed delivery and fluid storage bridge, as follows:
Claim
60
65
66
67-70
71
72
73
74
‘842
1,16
24,27,
38,41,
44
1,16
27,
38,41,
44
4,6,18,20,31,33
9,10
10
3,19,28
11,21
12,22

 	The differences between present claims and the claims of ‘842 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘842 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘842 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘842 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3761